DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
14. (New) A 
15. (New) The system of claim 14, wherein the content in the data stream includes a plurality of screenshots of the display of the network device.  
16. (New) The system of claim 14, wherein when the terminal device receives the data stream, a display of the terminal device is modified in accordance with the content on display at the network device.  
17. (New) The system of claim 14, wherein the content in the data stream includes audio captured at a microphone of the network device.  
18. (New) The system of claim 17, wherein when the terminal device receives the data stream, the terminal device converts data regarding the audio into sound and outputs the sound using a speaker at the terminal device.  
19. (New) The system of claim 14, wherein the communication session is associated with one or more identifiers, and wherein the data stream includes the one or more identifiers.  
20. (New) The system of claim 19, wherein the processor executes further instructions to extract the identifiers from a communication associated with the network device or the terminal device, and wherein the communication interface further forwards the communication to the network device or the terminal device based on the identifiers.  
21. (New) The system of claim 19, wherein when the communication interface receives the data stream, the communication interface transmits the data stream to the terminal device based on the identifiers.  
22. (New) The system of claim 20, wherein the data regarding the replication of the filtered set of the input events includes the identifiers, and wherein when the communication interface receives the data regarding the replication of the filtered set of the input events, the communication interface transmits the data regarding the replication of the filtered set of the input events to the terminal device based on the identifiers.  
23. (New) The system of claim 14, wherein the data regarding replication of the filtered set of the input events includes metadata associated with processing the input events in the filtered set.  
24. (New) The system of claim 14, wherein the communication interface facilitates the communication between the network device and the terminal device by preventing one or more types of elements in the display of the network device from being captured.  
25. (New) The system of claim 14, wherein the terminal device replicates the filtered set of the input events by modifying an initial state of an input element to a different state.  
26. (New) A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method comprising: establishing a communication session between a network device and a terminal device, wherein the communication session is associated with a communication server; facilitating communication between the network device and the terminal device, wherein the communication includes a data stream that includes content on display at the network device as successively captured over a period of time; detecting a set of one or more input events associated with an interface of the terminal device during the communication session, wherein the interface corresponds to the data stream; filtering the set of the one or more input events based on a predetermined type of the input events, wherein a filtered set of the input events includes a subset of the one or more input events that correspond to the predetermined type; and transmitting data regarding replication of the filtered set of the input events, wherein when the data is received at the network device, the network device replicates the filtered set of the input events in accordance with the received data.  
27. (New) The non-transitory computer-readable storage medium of claim 26, wherein the content in the data stream includes a plurality of screenshots of the display of the network device.  
28. (New) The non-transitory computer-readable storage medium of claim 26, wherein when the terminal device receives the data stream, a display of the terminal device is modified in accordance with the content on display at the network device.  
29. (New) The non-transitory computer-readable storage medium of claim 26, wherein the content in the data stream includes audio captured at a microphone of the network device.  
30. (New) The non-transitory computer-readable storage medium of claim 29, wherein when the terminal device receives the data stream, the terminal device converts data regarding the audio into sound and outputs the sound using a speaker at the terminal device.  
31. (New) The non-transitory computer-readable storage medium of claim 26, wherein the communication session is associated with one or more identifiers, and wherein the data stream includes the one or more identifiers.  
32. (New) The non-transitory computer-readable storage medium of claim 31, wherein facilitating the communication further comprises: extracting the identifiers from a communication associated with the network device or the terminal device; and forwarding the communication to the network device or the terminal device based on the identifiers.  
33. (New) The non-transitory computer-readable storage medium of claim 31, wherein when the communication server receives the data stream, the communication server transmits the data stream to the terminal device based on the identifiers.  
34. (New) The non-transitory computer-readable storage medium of claim 32, wherein the data regarding the replication of the filtered set of the input events includes the identifiers, and wherein when the communication server receives the data regarding the replication of the filtered set of the input events, the communication server transmits the data regarding the replication of the filtered set of the input events to the terminal device based on the identifiers.  
35. (New) The non-transitory computer-readable storage medium of claim 26, wherein the data regarding replication of the filtered set of the input events includes metadata associated with processing the input events in the filtered set.  
36. (New) The non-transitory computer-readable storage medium of claim 26, wherein facilitating the communication between the network device and the terminal device includes preventing one or more types of elements in the display of the network device from being captured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya. (US 2017/0185365) in view of Kim et al. (US 2014/0289423).
Regarding claim 2, Sugaya teaches computer-implemented method comprising: establishing a communication session between a network device and a terminal device, wherein the communication session is associated with a communication server (i.e., the user terminal 100 and the instructor terminal 200 are connected through a communication network 500, fig.2, [0065]); facilitating communication between the network device and the terminal device, wherein the communication includes a data stream that includes content on display at the network device as successively captured over a period of time (i.e.,  the screen sharing module 131 of the user terminal 100 and the screen sharing module 231 of the instructor terminal 200 first perform screen sharing (step S01). The screen sharing means that information such as images and voices output on and from a screen in real time is shared between the user terminal 100 and the instructor terminal 200 [0066]); detecting a set of one or more input events associated with an interface of the terminal device during the communication session, wherein the interface corresponds to the data stream (i.e., the screen sharing enables the output unit 130 of the user terminal 100 to view what the output unit 230 of the instructor terminal 200 outputs, and vice versa, so that the terminals can recognize the screen of each other. As a result, the system produces an effect as if the user meets to directly receive guidance. The screens of both the terminals can display the images taken by the camera unit 110 or 210, the data input from the input unit 120 or 220, etc [0066], [0109]-[0110]); and transmitting data regarding replication of the filtered set of the input events, wherein when the data is received at the network device, the network device replicates the filtered set of the input events in accordance with the received data (i.e., the user terminal 100 transmits a screen sharing request to the instructor terminal 200 by using the communication unit 160 (step S101). If a plurality of instructor terminals 200 exist, the user terminal 100 can transmit a screen sharing request to a desired instructor terminal 200 (filtering process is inherent to select the desired instructor) [0090]-[0092]).
	Sugaya does not specifically teach filtering the set of the one or more input events based on a predetermined type of the input events, wherein a filtered set of the input events includes a subset of the one or more input events that correspond to the predetermined type.  
However, the preceding limitation could have been derived by one of ordinary skill in the art from Kim’s reference. Kim teaches a method of improving quality of experience (QoE) in a first device which shares a screen of the first device with a second device includes: detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit). 
Regarding claim 3, Sugaya in view of Kim teaches all the limitations. “the content in the data stream includes a plurality of screenshots of the display of the network device” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses transmitting screen image/data from a fist device to a second device ([0008]-[0009]). The detected class of the content may be at least one from among a graphic content, a real image content, and a text content. The detecting may be performed based on a name of a currently executed application. The determining may include, in response to a plurality of classes of contents being currently displayed on the screen, selecting a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents ([0012]-[0013]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Sugaya and Kim.
  Regarding claim 4, Sugaya in view of Kim teaches all the limitations. “when the terminal device receives the data stream, a display of the terminal device is modified in accordance with the content on display at the network device” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses a QoE policy appropriate to the real image content is determined and then a parameter used to encode a screen image currently displayed on the screen is adjusted based on the determined QoE policy ([0095]-[0096]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Sugaya and Kim.
Regarding claim 5, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches the content in the data stream includes audio captured at a microphone of the network device (share images and voices in real-time [0092]).  
Regarding claim 6, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches when the terminal device receives the data stream, the terminal device converts data regarding the audio into sound and outputs the sound using a speaker at the terminal device (i.e., the screen sharing means that information such as images and voices output on and from a screen in real time is shared between the user terminal 100 and the instructor terminal 200 [0092]).  
Regarding claim 7, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches the communication session is associated with one or more identifiers, and wherein the data stream includes the one or more identifiers (i.e.,  the user terminal 100 can transmit a screen sharing request to a desired instructor terminal 200 (e.g. identifier of at least the instructor terminal is inherently present) [0090] ).  
Regarding claim 8, Sugaya in view of Kim teaches all the limitations. “extracting the identifiers from a communication associated with the network device or the terminal device; and forwarding the communication to the network device or the terminal device based on the identifiers” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses the QoE control module 1273 may include an extractor for extracting name information of the application. If the extractor extracts the name information of the application currently displayed on the screen, the class of the content corresponding to the application may be detected by using a list stored in the memory 1260 [0133]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Sugaya and Kim.  
Regarding claim 9, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches wherein when the communication server receives the data stream, the communication server transmits the data stream to the terminal device based on the identifiers (i.e., In response to the notification that the screen sharing is to be ended, the guidance content acquisition module 311 of the server 300 transmits a guidance content transmitting request to the instructor terminal 200 (step S208) [0110]).
Regarding claim 10, Sugaya in view of Kim teaches all the limitations. “wherein the data regarding the replication of the filtered set of the input events includes the identifiers, and wherein when the communication server receives the data regarding the replication of the filtered set of the input events, the communication server transmits the data regarding the replication of the filtered set of the input events to the terminal device based on the identifiers” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses the QoE control module 1273 may include an extractor for extracting name information of the application. If the extractor extracts the name information of the application currently displayed on the screen, the class of the content corresponding to the application may be detected by using a list stored in the memory 1260 [0133]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 10 from a combination of Sugaya and Kim.  
Regarding claim 11, Sugaya in view of Kim teaches all the limitations. “wherein the data regarding replication of the filtered set of the input events includes metadata associated with processing the input events in the filtered set” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit).
Regarding claim 13, Sugaya in view of Kim teaches all the limitations. “the terminal device replicates the filtered set of the input events by modifying an initial state of an input element to a different state” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit).

; and filter the set of the one or more input events based on a predetermined type of the input events, wherein a filtered set of the input events includes a subset of the one or more input events that correspond to the predetermined type; wherein the communication interface transmits data regarding replication of the filtered set of the input events, wherein when the data is received at the network device, the network device replicates the filtered set of the input events in accordance with the received data.  
Regarding claim 14, Sugaya teaches a system comprising: a communication interface that: establishes a communication session between a network device and a terminal device (i.e., the user terminal 100 and the instructor terminal 200 are connected through a communication network 500, fig. 2, [0065]); and facilitates communication between the network device and the terminal device, wherein the communication includes a data stream that includes content on display at the network device as successively captured over a period of time (i.e.,  the screen sharing module 131 of the user terminal 100 and the screen sharing module 231 of the instructor terminal 200 first perform screen sharing (step S01). The screen sharing means that information such as images and voices output on and from a screen in real time is shared between the user terminal 100 and the instructor terminal 200 [0066]); and a processor that executes instructions stored in memory, wherein the processor executes the instructions to: detect a set of one or more input events associated with an interface of the terminal device during the communication session, wherein the interface corresponds to the data stream (i.e., the screen sharing enables the output unit 130 of the user terminal 100 to view what the output unit 230 of the instructor terminal 200 outputs, and vice versa, so that the terminals can recognize the screen of each other. As a result, the system produces an effect as if the user meets to directly receive guidance. The screens of both the terminals can display the images taken by the camera unit 110 or 210, the data input from the input unit 120 or 220, etc [0066], [0109]-[0110]); and wherein the communication interface transmits data regarding replication of the filtered set of the input events, wherein when the data is received at the network device, the network device replicates the filtered set of the input events in accordance with the received data (i.e., the user terminal 100 transmits a screen sharing request to the instructor terminal 200 by using the communication unit 160 (step S101). If a plurality of instructor terminals 200 exist, the user terminal 100 can transmit a screen sharing request to a desired instructor terminal 200 (filtering process is inherent to select the desired instructor) [0090]-[0092]).
	Sugaya does not specifically teach filter the set of the one or more input events based on a predetermined type of the input events, wherein a filtered set of the input events includes a subset of the one or more input events that correspond to the predetermined type.  
However, the preceding limitation could have been derived by one of ordinary skill in the art from Kim’s reference. Kim teaches a method of improving quality of experience (QoE) in a first device which shares a screen of the first device with a second device includes: detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit). 
Regarding claim 15, Sugaya in view of Kim teaches all the limitations. “the content in the data stream includes a plurality of screenshots of the display of the network device” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses transmitting screen image/data from a fist device to a second device ([0008]-[0009]). The detected class of the content may be at least one from among a graphic content, a real image content, and a text content. The detecting may be performed based on a name of a currently executed application. The determining may include, in response to a plurality of classes of contents being currently displayed on the screen, selecting a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents ([0012]-[0013]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 15 from a combination of Sugaya and Kim.
  Regarding claim 16, Sugaya in view of Kim teaches all the limitations. “when the terminal device receives the data stream, a display of the terminal device is modified in accordance with the content on display at the network device” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses a QoE policy appropriate to the real image content is determined and then a parameter used to encode a screen image currently displayed on the screen is adjusted based on the determined QoE policy ([0095]-[0096]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Sugaya and Kim.
Regarding claim 17, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches the content in the data stream includes audio captured at a microphone of the network device (share images and voices in real-time [0092]).  
Regarding claim 18, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches when the terminal device receives the data stream, the terminal device converts data regarding the audio into sound and outputs the sound using a speaker at the terminal device (i.e., the screen sharing means that information such as images and voices output on and from a screen in real time is shared between the user terminal 100 and the instructor terminal 200 [0092]).  
Regarding claim 19, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches the communication session is associated with one or more identifiers, and wherein the data stream includes the one or more identifiers (i.e.,  the user terminal 100 can transmit a screen sharing request to a desired instructor terminal 200 (e.g. identifier of at least the instructor terminal is inherently present) [0090] ).  
Regarding claim 20, Sugaya in view of Kim teaches all the limitations. “extracting the identifiers from a communication associated with the network device or the terminal device; and forwarding the communication to the network device or the terminal device based on the identifiers” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses the QoE control module 1273 may include an extractor for extracting name information of the application. If the extractor extracts the name information of the application currently displayed on the screen, the class of the content corresponding to the application may be detected by using a list stored in the memory 1260 [0133]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 20 from a combination of Sugaya and Kim.  
Regarding claim 21, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches wherein when the communication server receives the data stream, the communication server transmits the data stream to the terminal device based on the identifiers (i.e., In response to the notification that the screen sharing is to be ended, the guidance content acquisition module 311 of the server 300 transmits a guidance content transmitting request to the instructor terminal 200 (step S208) [0110]).
Regarding claim 22, Sugaya in view of Kim teaches all the limitations. “wherein the data regarding the replication of the filtered set of the input events includes the identifiers, and wherein when the communication server receives the data regarding the replication of the filtered set of the input events, the communication server transmits the data regarding the replication of the filtered set of the input events to the terminal device based on the identifiers” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses the QoE control module 1273 may include an extractor for extracting name information of the application. If the extractor extracts the name information of the application currently displayed on the screen, the class of the content corresponding to the application may be detected by using a list stored in the memory 1260 [0133]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 22 from a combination of Sugaya and Kim.  
Regarding claim 23, Sugaya in view of Kim teaches all the limitations. “wherein the data regarding replication of the filtered set of the input events includes metadata associated with processing the input events in the filtered set” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit).
Regarding claim 25, Sugaya in view of Kim teaches all the limitations. “the terminal device replicates the filtered set of the input events by modifying an initial state of an input element to a different state” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit).
Regarding claim 26, Sugaya teaches computer-implemented method comprising: establishing a communication session between a network device and a terminal device, wherein the communication session is associated with a communication server (i.e., the user terminal 100 and the instructor terminal 200 are connected through a communication network 500, fig.2, [0065]); facilitating communication between the network device and the terminal device, wherein the communication includes a data stream that includes content on display at the network device as successively captured over a period of time (i.e.,  the screen sharing module 131 of the user terminal 100 and the screen sharing module 231 of the instructor terminal 200 first perform screen sharing (step S01). The screen sharing means that information such as images and voices output on and from a screen in real time is shared between the user terminal 100 and the instructor terminal 200 [0066]); detecting a set of one or more input events associated with an interface of the terminal device during the communication session, wherein the interface corresponds to the data stream (i.e., the screen sharing enables the output unit 130 of the user terminal 100 to view what the output unit 230 of the instructor terminal 200 outputs, and vice versa, so that the terminals can recognize the screen of each other. As a result, the system produces an effect as if the user meets to directly receive guidance. The screens of both the terminals can display the images taken by the camera unit 110 or 210, the data input from the input unit 120 or 220, etc [0066], [0109]-[0110]); and transmitting data regarding replication of the filtered set of the input events, wherein when the data is received at the network device, the network device replicates the filtered set of the input events in accordance with the received data (i.e., the user terminal 100 transmits a screen sharing request to the instructor terminal 200 by using the communication unit 160 (step S101). If a plurality of instructor terminals 200 exist, the user terminal 100 can transmit a screen sharing request to a desired instructor terminal 200 (filtering process is inherent to select the desired instructor) [0090]-[0092]).
	Sugaya does not specifically teach filtering the set of the one or more input events based on a predetermined type of the input events, wherein a filtered set of the input events includes a subset of the one or more input events that correspond to the predetermined type.  
However, the preceding limitation could have been derived by one of ordinary skill in the art from Kim’s reference. Kim teaches a method of improving quality of experience (QoE) in a first device which shares a screen of the first device with a second device includes: detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit). 
Regarding claim 27, Sugaya in view of Kim teaches all the limitations. “the content in the data stream includes a plurality of screenshots of the display of the network device” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses transmitting screen image/data from a fist device to a second device ([0008]-[0009]). The detected class of the content may be at least one from among a graphic content, a real image content, and a text content. The detecting may be performed based on a name of a currently executed application. The determining may include, in response to a plurality of classes of contents being currently displayed on the screen, selecting a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents ([0012]-[0013]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Sugaya and Kim.
  Regarding claim 28, Sugaya in view of Kim teaches all the limitations. “when the terminal device receives the data stream, a display of the terminal device is modified in accordance with the content on display at the network device” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses a QoE policy appropriate to the real image content is determined and then a parameter used to encode a screen image currently displayed on the screen is adjusted based on the determined QoE policy ([0095]-[0096]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Sugaya and Kim.
Regarding claim 29, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches the content in the data stream includes audio captured at a microphone of the network device (share images and voices in real-time [0092]).  
Regarding claim 30, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches when the terminal device receives the data stream, the terminal device converts data regarding the audio into sound and outputs the sound using a speaker at the terminal device (i.e., the screen sharing means that information such as images and voices output on and from a screen in real time is shared between the user terminal 100 and the instructor terminal 200 [0092]).  
Regarding claim 31, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches the communication session is associated with one or more identifiers, and wherein the data stream includes the one or more identifiers (i.e.,  the user terminal 100 can transmit a screen sharing request to a desired instructor terminal 200 (e.g. identifier of at least the instructor terminal is inherently present) [0090] ).  
Regarding claim 32, Sugaya in view of Kim teaches all the limitations. “extracting the identifiers from a communication associated with the network device or the terminal device; and forwarding the communication to the network device or the terminal device based on the identifiers” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses the QoE control module 1273 may include an extractor for extracting name information of the application. If the extractor extracts the name information of the application currently displayed on the screen, the class of the content corresponding to the application may be detected by using a list stored in the memory 1260 [0133]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Sugaya and Kim.  
Regarding claim 33, Sugaya in view of Kim teaches all the limitations. Sugaya further teaches wherein when the communication server receives the data stream, the communication server transmits the data stream to the terminal device based on the identifiers (i.e., In response to the notification that the screen sharing is to be ended, the guidance content acquisition module 311 of the server 300 transmits a guidance content transmitting request to the instructor terminal 200 (step S208) [0110]).
Regarding claim 34, Sugaya in view of Kim teaches all the limitations. “wherein the data regarding the replication of the filtered set of the input events includes the identifiers, and wherein when the communication server receives the data regarding the replication of the filtered set of the input events, the communication server transmits the data regarding the replication of the filtered set of the input events to the terminal device based on the identifiers” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses the QoE control module 1273 may include an extractor for extracting name information of the application. If the extractor extracts the name information of the application currently displayed on the screen, the class of the content corresponding to the application may be detected by using a list stored in the memory 1260 [0133]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 10 from a combination of Sugaya and Kim.  
Regarding claim 35, Sugaya in view of Kim teaches all the limitations. “wherein the data regarding replication of the filtered set of the input events includes metadata associated with processing the input events in the filtered set” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit).
Regarding claim 37, Sugaya in view of Kim teaches all the limitations. “the terminal device replicates the filtered set of the input events by modifying an initial state of an input element to a different state” could have been derived by one of ordinary skill in the art from Kim’s reference which discloses detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of Sugaya in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit).
Claims 12, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya. (US 2017/0185365) in view of Kim et al. (US 2014/0289423) further in view of Collins et al. (US 2016/0191452).
Regarding claims 12, 24, and 36Sugaya in view of Kim teaches all the limitations except facilitating the communication between the network device and the terminal device includes preventing one or more types of elements in the display of the network device from being captured.  
However, the preceding limitation is known in the art of communications. Collins teaches wherein the electronic message received at the server includes an identifier of a recipient and a message content including an image, the first plurality of reduced traceability displays including a first display and a second display, the first display configured to allow a user of the sending user mobile device to associate the message content including an image with the electronic message, the second display configured to allow the user of the sending user mobile device to associate the identifier of a recipient with the electronic message, the instructions executable by the first processor providing the first and second displays such that the identifier of the recipient is not displayed with the image via the first display preventing a single screen capture of both the identifier of a recipient and the image; and transmitting the electronic message from the server to the recipient user mobile device via a second network that includes a wireless communications portion, wherein the electronic message transmitted to the recipient user mobile device includes an identifier of a sending user and the message content including an image, the second plurality of reduced traceability displays including a third display and a fourth display, the third display presenting the identifier of a sending user, the fourth display presenting the image, the instructions executable by the second processor providing the third and fourth displays such that the identifier of a sending user is not displayed with the image via the fourth display preventing a single screen capture of both the identifier of a sending user via the fourth display and the image and such that the image is not displayed with the identifier of a sending user via the third display preventing a single screen capture of both the identifier of a sending user and the image via the third display ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Collins within the system  of Sugaya in view of Kim in order to reduce traceability of electronic messages

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,785,641 in view of Kim et al. (US 2014/0289423).
Regarding claims 2, 14, 26 US Pat. No. 10,785,641 teaches a computer-implemented method comprising: establishing a communication session between a network device and a terminal device, wherein the communication session is associated with a communication server (i..e., a computer-implemented method comprising: establishing a communication session between a mobile device (network device) and a terminal device, wherein the communication session is associated with a communication server [claim 1]); facilitating communication between the network device and the terminal device, wherein the communication includes a data stream that includes content on display at the network device as successively captured over a period of time (i.e., facilitating communication between the mobile device (network device) and the terminal device, wherein the communication facilitates a display at the terminal device of an image corresponding to a screen display presented by the mobile application at the mobile device [claim 1]); detecting a set of one or more input events associated with an interface of the terminal device during the communication session, wherein the interface corresponds to the data stream (i.e., detecting performance of an action associated with the terminal device, wherein the action corresponds to the display of the image at the terminal device [claim 1); and transmitting data regarding replication of the filtered set of the input events, wherein when the data is received at the network device, the network device replicates the filtered set of the input events in accordance with the received data (i.e., and transmitting control data corresponding to the display of the image in real-time, wherein when the control data is received at the mobile device, the control data replicates the action within the mobile application at the mobile device [claim 1]).
The US Pat. No. 10/785,641 does not specifically teach filtering the set of the one or more input events based on a predetermined type of the input events, wherein a filtered set of the input events includes a subset of the one or more input events that correspond to the predetermined type.  
However, the preceding limitation could have been derived by one of ordinary skill in the art from Kim’s reference. Kim teaches a method of improving quality of experience (QoE) in a first device which shares a screen of the first device with a second device includes: detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of the US Pat. Ho. 10,785,645 in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit). 
Regarding claims 3-13, 15-25, and 27-37, US Pat. 10,785,645 in view of Kim discloses all limitations for at least the same reasons recited in the 103 rejection above.
Claims 2-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,363,452 in view of Sugaya further in view of Kim et al. (US 2014/0289423).
Regarding claims 2, 14, 26 US Pat. No. 10,785,641 teaches a computer-implemented method comprising: establishing a communication session between a network device and a terminal device, wherein the communication session is associated with a communication server (i..e., a computer-implemented method comprising: establishing a communication session between a network device and a terminal device, wherein the communication session is associated with a communication server [claim 1]); facilitating communication between the network device and the terminal device, wherein the communication includes a data stream that includes content on display at the network device as successively captured over a period of time (i.e., facilitating communication between the network device and the terminal device based on event listener code of the application [claim 1]); detecting a set of one or more input events associated with an interface of the terminal device during the communication session, wherein the interface corresponds to the data stream (i.e., replicating one or more detecting events [claim 1); and transmitting data regarding replication of the filtered set of the input events, wherein when the data is received at the network device, the network device replicates the filtered set of the input events in accordance with the received data (i.e., and transmitting  a event when the event is received at the network device [claim 1]).
The US Pat. No. 11,363452 does not specifically teach filtering the set of the one or more input events based on a predetermined type of the input events, wherein a filtered set of the input events includes a subset of the one or more input events that correspond to the predetermined type.  
However, the preceding limitation could have been derived by one of ordinary skill in the art from Kim’s reference. Kim teaches a method of improving quality of experience (QoE) in a first device which shares a screen of the first device with a second device includes: detecting a class of a content currently displayed on the screen; determining a QoE policy based on the detected class of the content; encoding a screen image of the screen based on the determined QoE policy; and transmitting the encoded screen image to the second device. As such, when a screen is shared among a plurality of devices, optimal QoE may be achieved with respect to each class of a content ([0009]-[0010], [0013]-[0015]), [0018]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Kim within the system of the US Pat. Ho. 11,363,452 in order to select/filter a QoE policy corresponding to a class of a content having a highest priority based on priorities previously set with respect to the plurality of classes of the contents (corresponding to filtering content having highest priority to transmit). 
Regarding claims 3-13, 15-25, and 27-37, US Pat. 10,785,645 in view of Kim discloses all limitations for at least the same reasons recited in the 103 rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643